Title: Abigail Adams Smith to Lucy Cranch, 14 July 1787
From: Smith, Abigail Adams
To: Cranch, Lucy


        
          London july 14th 1787—
        
        most readily my Dear Lucy do I acknowledge the tittle of friend with which you address me—and am very happy to have preserved your esteem thus far in Life— I wish it had been my fate to have enjoyed the Society of my friends more than it has,— three years have now elapsed since I parted with every female friend that I had acquired from my earliest infancy to the age of Nineteen; and I have not been so fortunate as to have acquired any in Europe to Supply their Loss— in America I have gained a Whole family of friends and Sisters My Best friend—has Six sisters—whose friendship I Consider a great acquisition—and promise myself great sattisfaction from a Personall knowledge of them— we already Correspond—and by their Letters and from the affection expressed for their Brother I know them to be very amiable and agreeable— from the manner of their Sollicitude to possess the friendship of their Brother you would imagine them rival favourites Contending by every assiduity and attention, to gain an assendance over each other in his affection—
        You ask me my Dear a very queer question (whether my Husband possesses my whole Heart) but I can answer without hesitation that he does—nor would I have given my hand to any One who did not possess it— but my Dear it does not exclude any other friend who had a prior claim upon it, but has strengthened every other friendly attachment.
        You are I suppose informed that my Parents intend returning to America the ensueing Spring and I dare say will rejoice at an event which must Contribute so much to your happiness, I hope the Period is not far distant when your Cousin will also have the pleasure of paying you a visit and of Presenting to you her friend—and a young Stranger who made his appearance a few Weeks since— he is a fine Boy—and the play thing throughout the House
        my father and Mother intend makeing an excursion the next week into Devonshire and they have persuaded me to accompany them during the absence of Mr Smith who is gone to Portugoll upon some Publick business—and Cannot return before the beginning of September. they intend going as far as Plymouth and I think it is there that some of Your friends reside if we should see them I will give you some account of our visit upon my return, and write you a longer Letter than it is in my Power att Present. Barnard is to sail in a few days and I have many other Letters to write before we set out
        Let me hear from you frequently and beleive me your friend
        A Smith
      